 


109 HR 1355 IH: Child Predator Act of 2005
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1355 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Poe (for himself, Mr. Foley, Mr. McCaul of Texas, Mr. Franks of Arizona, Mr. Gene Green of Texas, Mr. Wilson of South Carolina, Mr. Dent, Mr. Alexander, Mr. Culberson, Mrs. Myrick, Mr. Neugebauer, Mr. Brady of Texas, Mr. Gingrey, Mr. Miller of Florida, Mr. Cantor, Mr. Wamp, Mr. Aderholt, Mr. Hostettler, Mr. Cole of Oklahoma, Mr. Westmoreland, and Mr. Bartlett of Maryland) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To improve the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Program by providing new protections for children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Predator Act of 2005. 
2.Amendments to Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Program 
(a)In generalSection 170101 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14071) is amended as follows: 
(1)DefinitionSubparagraph (A) of subsection (a)(3) of such section is amended to read as follows:  
 
(A)The term criminal offense against a victim who is a minor includes every offense (whether Federal, State, local, tribal, foreign, or otherwise), when committed against a victim who is a minor, that involves any one or more of the following: 
(i)Kidnapping (unless committed by a parent of the minor). 
(ii)False imprisonment (unless committed by a parent of the minor). 
(iii)Sexual conduct. 
(iv)Solicitation to engage in sexual conduct. 
(v)Use in a sexual performance. 
(vi)Solicitation to practice prostitution. 
(vii)Production or distribution of child pornography (including an offense under section 2251, 2252, or 2252A of title 18, United States Code). 
(viii)Any other conduct that by its nature is a sexual offense. 
(ix)Any other wrongful conduct designated by the Attorney General. 
(x)Any attempt or conspiracy to commit an offense under this subparagraph.. 
(2)New definitionSubsection (a)(3) is further amended by adding at the end the following new subparagraph: 
 
(H)The term child predator means a person who is convicted of a criminal offense against a victim who is a minor, if the offense is sexual in nature and the minor is age 13 or younger.. 
(3)Registration requirementsSubsection (b) of such section is amended by adding at the end the following new paragraph: 
 
(8)Special rules applying to child predatorsIn the case of a child predator, the following requirements shall (in addition to any other requirements under this section) apply: 
(A)Change of addressState procedures shall specify the period in which the child predator must report a change of address, but the period shall not exceed 10 days after the change of address takes effect. 
(B)Notification of schools and other entitiesState procedures shall require (in addition to any other requirements a State may impose) that, whenever the child predator is required to provide registration information— 
(i)the child predator also provides the same information to appropriate entities within the child predator’s community, including— 
(I)schools; 
(II)public housing; and 
(III)at least 2 media outlets (such as newspapers, television stations, or radio stations) covering that community; and 
(ii)an appropriate law enforcement agency shall supervise and verify the child predator’s compliance with clause (i). 
(C)Interpretation of communityFor the purposes of subparagraph (B), the Attorney General shall interpret the term community in a broad and flexible manner and give deference to a State's interpretation of that term so long as it is reasonable. 
(D)PenaltiesWhenever a child predator knowingly fails to comply with a requirement of this paragraph, the child predator shall be imprisoned not more than 2 years or fined under title 18, United States Code, or both.. 
(4)PenaltiesSubsection (d) of such section is amended by adding at the end the following new sentence: In the case of a child predator, the child predator shall also be considered to have committed a Federal offense and, by reason of committing that offense, shall be imprisoned not more than 2 years or fined under title 18, United States Code, or both. 
(b)FBI DatabaseSection 170102 of that Act (42 U.S.C. 14072) is amended by adding at the end the following new subsection: 
 
(l)Release by InternetThe FBI shall disclose to the public, on a free-access internet site, all information collected by the FBI under this section, that relates to child predators (as defined in section 170101). The disclosure shall include, for each child predator, a recent photograph. The site— 
(1)shall include a feature under which a member of the public can specify an address and be provided with the registration information of all such child predators within a radius of that address; 
(2)shall include other searching and sorting capabilities; and 
(3)shall, whenever the site displays the information relating to a child predator along with other information relating to other individuals, display the information with respect to the child predator in a manner that clearly— 
(A)indicates that the person is a child predator; and 
(B)sets forth the statutory definition of the term child predator.. 
 
